DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 11-13 and 15-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/18/2021. Examiner notes that the newly added limitation “a plurality of unit structures each occupying a unit space having an external shape with a different dimension” is not shown in the elected species (elected species shown in figs. 1-2 and 11-13). Further, in the remarks filed 05/26/2022 Applicant refers to Fig. 14 as support for the new limitation. Therefore Claims 11-13 and 15-19 have been withdrawn as being drawn to a non-elected species.
Response to Amendment
The amendments filed on 05/26/2022 have been entered. Claims 1-6 and 10 remain pending in the application. Claims 1-6 and 10 are newly amended, Claims 8 and 9 are newly canceled, and Claims 11-13 and 15-19 are newly withdrawn. Applicant’s amendments to the Claims have overcome each and every objection previously set forth in the Non-final Office Action mailed 12/26/2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 6, and 10 are rejected under 35 U.S.C. 102(3) as being unpatentable over Jeng et al. (US 2020/0268098).
Regarding Claim 1, Jeng et al. teaches a shoe sole (100) comprising a shock absorber (130) comprising a three-dimensional structure composed of a unit structure (300) repeatedly, regularly and continuously arranged in three orthogonal axial directions (paragraph [0040], “a plurality of hollow particle units 300 uniformly arranged in the X-axis direction, the Y-axis direction, and the Z-axis direction and evenly distributed as a lattice matrix of an array grid in an identical plane”) the unit structure being a three-dimensional shape formed by a wall having an external shape defined by a pair of parallel planes or curved surfaces (fig. 2A shows the unit structure being a 3D shape formed by a wall having an external shape defined by curved surfaces; paragraph [0040], “Each of the hollow particle units 300 is a hollow housing body having a specific thickness. A housing layer of each of the hollow particle units has… a plurality of planar annular portions 324 surrounding each of the openings 301 to 306, and a plurality of curved portions 325 connecting adjacent planar annular portions 324”) each unit structure (300) having a cavity therein (paragraph [0040], “Each of the hollow particle units 300 is a hollow housing body,” wherein as the unit structure is hollow, there is a cavity disposed therein), an axial direction of the three orthogonal axial directions being orthogonal to a tread, the axial direction being a direction in which the shock absorber exhibits a shock absorbing function as the shock absorber receives a load (fig. 1B shows the unit structures arranged such that the Z-axis is the axial direction that is arranged orthogonal to a tread, the tread being considered as the ground-surface below the sole (100), and the Z-axis direction being the orthogonal direction that would receive a load when a load is placed on the sole), a cavity of any one unit structure communicating with any cavity of each of other unit structures adjacent to the one unit structure in the three orthogonal axial directions, in a direction in which the one unit structure is adjacent to each of the other unit structures (fig. 2C shows the unit structures being arranged such that any one unit structure is in communication with a cavity of adjacent unit structures in every orthogonal direction via openings in the unit structure; paragraph [0040], “the openings 301 to 306 are disposed in the X-axis direction, the Y-axis direction, and the Z-axis direction on each of the hollow particle units 300. For example, adjacent hollow particle units 300 on which the opening 301 and the opening 304 are disposed in pair and opposite to each other, the opening 302 and the opening 305 are disposed in pair and opposite to each other, and the opening 303 and the opening 306 are disposed in pair and opposite to each other can abut each other”), wherein such unit structures each occupy an approximate rectangular parallelepiped space representing a unit space (400) (paragraph [0040], “the hollow particle units 300 have the same equivalent diameter L and can be respectively accommodated in a virtual cube 400 having the same size,” wherein a cube is considered as a rectangular parallelepiped) and are defined by mutually orthogonal three sides having a first side (see annotated Fig.) extending in the axial direction and second (see annotated Fig.) and third (see annotated Fig.) sides each extending from one end of the first side in a direction orthogonal to the axial direction (annotated fig. 2B shows the unit space having a first side extending in the axial direction and a second and third side extending from the first side and orthogonally from the axial direction), and the first side has a length L1 (see annotated Fig.) and a longer one of the second and third sides has a length L2 (see annotated Fig.).
Jeng et al. does not teach the three-dimensional structure including the unit structure satisfying 1.1 < L1/L2 < 4.0. However, the shape of the unit structure is taught as being an oblate (paragraph [0040], “the hollow particle units 300 has an oblate shape”), which has a first length that is longer than a second length, which would lead to a ratio greater than 1. Further, the ratio of L1/L2 is a result effective variable. The ratio must be high enough to provide support for the wearer while still being comfortable but also low enough to prevent collapse of the shock absorbing structure when a load is applied. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to create the invention of the prior art with a ratio of L1/L2 greater than 1.1 and less than 4.0 since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In the present invention, one would have been motivated to optimize the comfort and support of the shock absorbing member.  
Regarding Claim 2, Jeng et al. teaches all of the limitations of the shoe sole of Claim 1, as discussed in the rejections above. Jeng et al. further teaches wherein such unit spaces (400) aligned in the axial direction each have an equal L1/L2 (fig. 2C shows the unit structures and therefore the unit spaces having the same size and therefore equal L1/L2 ratios; paragraph [0040], “a plurality of hollow particle units 300 uniformly arranged in the X-axis direction, the Y-axis direction, and the Z-axis direction and evenly distributed as a lattice matrix of an array grid in an identical plane… the hollow particle units 300 have the same equivalent diameter L,” wherein as the units all have the same diameter and are uniformly and evenly arranged, they obviously have equal L1/L2 ratios).
Regarding Claim 6, Jeng et al. teaches all of the limitations of the shoe sole of Claim 1, as discussed in the rejections above. Jeng et al. further teaches wherein the three-dimensional structure (300) is composed of a plurality of planes disposed to intersect with one another with a thickness added thereto so that the three-dimensional structure has a cavity therein (paragraph [0040], “Each of the hollow particle units 300 is a hollow housing body having a specific thickness. A housing layer of each of the hollow particle units has a plurality of openings 301 to 306 formed penetrating the housing layer, a plurality of planar annular portions 324 surrounding each of the openings 301 to 306, and a plurality of curved portions 325 connecting adjacent planar annular portions 324,” wherein as the 3D structure of the unit structure is hollow, it has a cavity disposed therein, and further wherein the annular and curved portions are considered as the planes with a thickness that make up the unit space).
Regarding Claim 10, Jeng et al. teaches a shoe comprising a shoe sole according to Claim 1 (Jeng et al. teaches all of the limitations of the shoe sole of Claim 1 as discussed in the rejections above; paragraph [0042], “The continuous structure is suitable for high performance sport shoes such as runners or gym shoes,” wherein the continuous structure is referring to the shock absorbing structure of the shoe sole of Claim 1); and an upper provided above the shoe sole (paragraph [0041], “the midsole may be joined to an insole and an outsole and is then combined with an upper”).

    PNG
    media_image1.png
    469
    594
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    306
    381
    media_image2.png
    Greyscale

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Jeng et al. (US 2020/0268098) in view of Boutin (US 2019/0231018).
Regarding Claim 3, Jeng et al. teaches all of the limitations of the shock absorber of Claim 1, as discussed in the rejections above. 
Jeng et al. does not teach wherein the three-dimensional structure is a triply periodic minimal surface with a thickness added thereto.
Attention is directed to Boutin, which teaches an analogous shock absorber. Boutin teaches a shock absorber (218) comprising a three-dimensional structure (220) composed of a unit structure repeatedly, regularly and continuously arranged in at least one direction (paragraph [0126], “the 3D structures may be, for example, embodied by a network of individual cells,” wherein the cells are considered as equivalent to the unit structures; figs. 7-9 show the unit structures being repeatedly, regularly, and continuously arranged in at least one direction), the unit structure being a three-dimensional shape formed by a wall (222) having an external shape defined by a pair of parallel planes or curved surfaces (paragraph [0126], “the network of individual cells forms a lattice structure, and each cell, defined by a respective portion of the interconnected surfaces 222…”). Boutin further teaches wherein the three-dimensional structure is a triply periodic minimal surface with a thickness added thereto (figs. 7-9 show the walls (222) having a thickness added thereto; paragraph [0131], “the interconnected surfaces may define minimal surfaces and that the minimal surfaces may be based on a gyroid, i.e. a triply periodic minimal surface”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jeng et al. to include the teachings of Boutin such that the three-dimensional structure is a triply periodic minimal surface with a thickness added thereto to minimize the surface area of the shock absorber, therein reducing the weight and materials needed to produce the shock absorber (paragraph [0153] “The expression “minimal surfaces” is herein understood in its mathematical sense, and so refers to surfaces that locally minimize their area, or, alternatively, to surfaces that minimize total surface area under a given constraint”).
Regarding Claim 4, Jeng et al. teaches all of the limitations of the shock absorber of Claim 3, as discussed in the rejections above. 
Jeng et al. does not teach wherein the three-dimensional structure has a Schwarz' P structure or a gyroid structure.
Attention is directed to Boutin, which teaches an analogous shock absorber. Boutin teaches a shock absorber (218) comprising a three-dimensional structure (220) composed of a unit structure repeatedly, regularly and continuously arranged in at least one direction (paragraph [0126], “the 3D structures may be, for example, embodied by a network of individual cells,” wherein the cells are considered as equivalent to the unit structures; figs. 7-9 show the unit structures being repeatedly, regularly, and continuously arranged in at least one direction), the unit structure being a three-dimensional shape formed by a wall (222) having an external shape defined by a pair of parallel planes or curved surfaces (paragraph [0126], “the network of individual cells forms a lattice structure, and each cell, defined by a respective portion of the interconnected surfaces 222…”), and wherein the three-dimensional structure is a triply periodic minimal surface with a thickness added thereto (figs. 7-9 show the walls (222) having a thickness added thereto; paragraph [0131], “the interconnected surfaces may define minimal surfaces and that the minimal surfaces may be based on a gyroid, i.e. a triply periodic minimal surface”). Boutin further teaches wherein the three-dimensional structure has a Schwarz' P structure, a gyroid structure, or a Schwarz' D structure (paragraph [0131], “the interconnected surfaces may define minimal surfaces and that the minimal surfaces may be based on a gyroid, i.e. a triply periodic minimal surface”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jeng et al. to include the teachings of Boutin such that the three-dimensional structure has a gyroid structure to minimize the surface area of the shock absorber, therein reducing the weight and materials needed to produce the shock absorber (paragraph [0153] “The expression “minimal surfaces” is herein understood in its mathematical sense, and so refers to surfaces that locally minimize their area, or, alternatively, to surfaces that minimize total surface area under a given constraint… Non-limitative examples of minimal surfaces are catenoids, helicoids and gyroids”).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Jeng et al. (US 2020/0093221) in view of Boutin (US 2019/0231018) and further in view of Scarpa et al. (US 2012/0315456).
Regarding Claim 5, Jeng et al. teaches all of the limitations of the shock absorber of Claim 4, as discussed in the rejections above. Jeng et al. further teaches wherein the three-dimensional structure has a meandering portion (see annotated Fig.) which is a portion presenting a cross-sectional shape extending in a meandering manner when the three-dimensional structure is cut along at least a specific plane (Fig. 4B shows the meandering portion when the 3D structure is cut along a plane).
Jeng et al. does not teach wherein the meandering portion has a reinforcement portion to reinforce a turning point of the meandering portion, and the reinforcement portion is configured by an additional thickness portion provided at an internal corner portion of the turning point to make the turning point larger in thickness than another portion.
Attention is drawn to Scarpa et al. which teaches an analogous article of apparel. Scarpa et al. teaches a shock absorber comprising a three-dimensional structure (24) composed of a unit structure (30) repeatedly, regularly and continuously arranged in at least one direction (Fig. 3A shows the units structure (30) being repeatedly, regularly, and continuously arranged), the unit structure being a three-dimensional shape formed by a wall (32) having an external shape defined by a pair of parallel planes or curved surfaces (Fig. 3a shows the cells (30) formed by a wall (32) defining a pair of parallel planes). Scarpa et al. further teaches wherein the three-dimensional structure (24) has a meandering portion which is a portion presenting a cross-sectional shape extending in a meandering manner when the three-dimensional structure is cut along at least a specific plane (Annotated fig. 3a shows the meandering portion of the 3D structure), the meandering portion has a reinforcement portion (34) to reinforce a turning point of the meandering portion (annotated fig. 3a shows the reinforcement portion (34) reinforcing a turning point of the meandering portion), and the reinforcement portion is configured by an additional thickness portion provided at an internal corner portion of the turning point to make the turning point larger in thickness than another portion (Fig. 3a shows the reinforcement portion being an additional thickness portion provided at an internal corner portion of the turning point).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jeng et al. to include the teachings of Scarpa et al. such that the meandering portion has a reinforcement portion to reinforce a turning point of the meandering portion, and the reinforcement portion is configured by an additional thickness portion provided at an internal corner portion of the turning point to make the turning point larger in thickness than another portion so that the three dimensional structure can have greater shock absorbing properties while reducing the weight of the structure (paragraph [0040], “In this regard, the additional elastomer material in the honeycomb absorbs vibrational energy. This allows honeycombs to exhibit significantly larger vibration damping (or loss coefficients) for minimal weight penalties, more so than in existing competitor technologies,” wherein the additional elastomer material is referring to the reinforcement portions).

    PNG
    media_image3.png
    498
    539
    media_image3.png
    Greyscale

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 and 10 have been considered but are moot because the new ground of rejection does not rely on any primary reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see Remarks, filed 05/26/2022, with respect to the rejection(s) of claim(s) 1-6 and 10 under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Jeng et al.
Regarding the provisional non-statutory double patenting rejection, Examiner notes that the rejection has been withdrawn following the filing of a Terminal Disclaimer over the cited 16/909212 reference.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HALEY A SMITH whose telephone number is (571)272-6597. The examiner can normally be reached Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571)272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HALEY A SMITH/Examiner, Art Unit 3732     


/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732